MEMORANDUM **
Felipe Soriano-Arellano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Soriano-Arellano’s motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). Soriano-Arellano’s prescription for medicine for stomach pain and his own declaration that he had a stomach virus and diarrhea do not establish that his illness was “serious” within the meaning of the statute. See Celis-Castellano, 298 F.3d at 892 (BIA did not abuse its discretion in concluding that petitioner’s evidence, consisting of a declaration and a medical form, failed to establish that his asthma attack amounted to “exceptional circumstances”).
Petitioner’s argument that the agency applied the incorrect standard and did not consider all of the evidence is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.